DETAILED ACTION
Status of Claims
This final Office action is responsive to Applicant's amendment filed 8/10/21.  Claims 1 and 11 have been amended.  Claims 8-9 and 18-19 have been canceled.  Claims 1-7, 10-17, and 20 have been considered as follows. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The previously pending rejection under 35 U.S.C. § 101 is withdrawn in responseto Applicant's claim amendments, particularly in view of the 2019 PEG (issued January 7, 2019).

Response to Arguments
Applicant's arguments with respect to the rejection of claims 1-20 under 35 U.S.C. § 102 and 103 have been considered but are moot in view of the new ground(s) of rejection.  Regarding Applicant's argument that the cited references do not teach of all the limitations as amended, Matthiesen et al. (US 2018/0315146, herein Matthiesen) in view of Poddar et al. (US 2018/0276571 A1, herein Poddar) in further view of Weigert et al. (US Patent 8,866,638 B2, herein Weigert) has been reassessed/brought in, necessitated by amendment, to illustrate this aspect (see claim 1 rejection below).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthiesen et al. (US 2018/0315146, herein Matthiesen) in view of Poddar et al. (US 2018/0276571 A1, herein Poddar) in further view of Weigert et al. (US Patent 8,866,638 B2, herein Weigert).
As per claim 1, Matthiesen teaches of a method of integrating metric collection with vehicle request fulfillment, the method comprising:
obtaining, at a controller, a vehicle request from a vehicle requestor, the vehicle request including one or more vehicle criteria (abstract and pg. 1, [0018] which describes receiving of service requests; and pg. 2, [0020] which describes how the requestor may use a ride matching requestor application to request a ride at a specified pick-up location; and pg. 7, [0048] which describes how a service request can be received from a prospective ride, a vehicle or any other entity; and pg. 8, [0051] which describes receiving a request for service from an autonomous vehicle);
obtaining, at the controller, a data request from a data requestor, the data request including one or more data criteria corresponding with vehicle metrics (pg. 4, [0035] which describes how the autonomous vehicle monitor may request vehicle status information from each autonomous computing device, where the monitor 
suggesting to the vehicle requestor, by the controller, one or more suggested vehicles from a fleet of vehicles based on their match with the one or more vehicle criteria and the one or more data criteria (abstract and pg. 1, [0018] which describes how the set of service providers are matched to the request based on various factors; and pg. 2, [0023] which describes the autonomous matching system that may identify and facilitate request ride matching requestors received with available providers; and pg. 7, [0049-0050] which describes how the request can be processed to identify the requestor, the requested service, location information, and other data related to the request and/or the requestor and based on this data, the request may be matched to a service provider based on the one or more constraints and/or filters; and pg. 8, [0051-0054] which describes a dispatch system can match the requesting vehicle to an available service facility; and pg. 8, [0058-0059] which describes analyzing the 
obtaining the vehicle metrics, at the controller, based on usage of one of the one or more suggested vehicles by the vehicle requestor; and providing to the data requestor, from the controller, the vehicle metrics (pg. 6, [0044-0045] which describes how during the autonomous ride, sensors may be measuring travel time, distance, traffic information, etc. and may upload the data to the autonomous ride matching system where it may be stored and analyzed, as well as how when an autonomous ride is completed, the autonomous vehicles can send a message to the autonomous ride matching system that indicates the vehicle is available for a new ride along with vehicle status information, and the autonomous ride matching system can then determine based on the information received in the request an instruction to send to the autonomous vehicle; and pg. 8, [0051-0052] which describes how the request for service may be made in response to a pre-scan conducted by the vehicle after a ride has been completed which includes a service check performed by the vehicle automatically or by a user in the vehicle, where once the check is complete, the vehicle may enter a specific state for vehicle service or return to the dispatchable pool, where the service check may include checking a fuel level at the end of each ride and returning a value of the number of miles remaining before it requires a charge/refueling).
However, Matthiesen fails to explicitly teach of obtaining a data request including data criteria corresponding with vehicle metrics to be collected based on the vehicle suggesting to the vehicle requestor, by the controller implementing a machine learning algorithm, one or more suggested vehicles from a fleet of vehicles based on their match with both the one or more vehicle criteria and the one or more data criteria; obtaining a response from the vehicle requestor to the one or more suggested vehicles; and further training the machine learning algorithm by providing the response as feedback (abstract which describes using machine learning models to provide travel related content to users, such as adding a rental car; and pg. 5, [0046] which describes how the machine learning engine uses machine learning techniques to train one or more models for providing travel related content that is appropriate for the user; and pg. 5, [0048-0049] which describes how the machine learning engine trains the models using feature vectors and a training label, where the feature vectors can be derived from information about trips taken by a population of users of the online system and where the training label indicates information that the machine learning model is trained to predict, such as whether a user went on a trip, booked a flight to or lodging at a particular geographical location, modified the trip’s itinerary, etc.; and pg. 8, [0069-0070] describes the feature vector and training label to indicate that certain similar users rent a car when traveling, where the machine learning engine provides the feature vector as input to the machine learning model which then selects the particular related 
Matthiesen teaches of dynamic autonomous vehicle matching optimization. Poddar teaches of providing travel related content by predicting travel intent, specifically including the use of machine learning models. Both references are drawn to matching users and resources (e.g. vehicles). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Matthiesen to include the machine learning models as taught by Poddar for the purpose of providing content items (resources) that are of interest to users. By doing so, one would reasonably expect the overall appeal of the invention to improve in efficiency of matching, minimizing resource waste, and providing a better user experience (Poddar, pg. 1, [0003]).
However, Matthiesen in view of Poddar still fails to explicitly teach of obtaining a data request including data criteria corresponding with vehicle metrics to be collected based on the vehicle requestor using a vehicle that provides the vehicle metrics corresponding with the one or more data criteria. Weigert teaches of acquisition of travel and vehicle related data, specifically including obtaining a data request from a data requestor, the data request including one or more data criteria corresponding with vehicle metrics to be collected based on the vehicle requestor using a vehicle that provides the vehicle metrics corresponding with the one or more data criteria (abstract and col. 1, lines 38-50 which describes data acquisition from a sampling of vehicle sensors including identifying a vehicle population density for a 

As per claim 11, it refers to a system for performing the above steps.  It recites limitations already addressed by claim 1 above, and is therefore rejected under the same art and rationale.  Furthermore, Matthiesen et al. (US 2018/0315146, herein Matthiesen) discloses the steps are performed on a system for autonomous vehicle management (pg. 1, [0018]; and pg. 11, [0078] and Fig. 14).

claim 2, Matthiesen in view of Poddar in further view of Weigert discloses all the elements of claim 1, and Matthiesen further teaches wherein the one or more vehicle criteria includes a type or feature (abstract and pg. 1, [0018] which describes receiving of service requests (ride request, maintenance request, idling request, etc.); and pg. 2, [0020] which describes how the requestor may use a ride matching requestor application to request a ride at a specified pick-up location; and pg. 7, [0048] which describes how a service request can be received from a prospective ride, a vehicle or any other entity; and pg. 8, [0051] which describes receiving a request for service from an autonomous vehicle; and pg. 9, [0061] which describes how the ride request may indicate one or more criteria about the service request, including pickup location, a drop-off location, a number of passengers, a preference for autonomous versus non-autonomous vehicles).
As per claim 12, it refers to the system of claim 11 used for performing the above steps.  It recites limitations already addressed by claim 2 above, and is therefore rejected under the same art and rationale.

As per claim 3, Matthiesen in view of Poddar in further view of Weigert discloses all the elements of claim 2, and Matthiesen further teaches wherein the one or more vehicle criteria additionally includes a trip type or a time of day of travel (abstract and pg. 1, [0018] which describes receiving of service requests (ride request, maintenance request, idling request, etc.); and pg. 2, [0020] which describes how the requestor may use a ride matching requestor application to request a ride at a specified pick-up location; and pg. 7, [0048] which describes how a service request can be 
As per claim 13, it refers to the system of claim 12 used for performing the above steps.  It recites limitations already addressed by claim 3 above, and is therefore rejected under the same art and rationale.

As per claim 4, Matthiesen in view of Poddar in further view of Weigert discloses all the elements of claim 2, and Matthiesen further teaches wherein the one or more vehicle criteria additionally includes a trade-in vehicle (abstract and pg. 1, [0018] which describes receiving of service requests (ride request, maintenance request, idling request, etc.); and pg. 7, [0048] which describes how a service request can be received from a prospective ride, a vehicle or any other entity; and pg. 8, [0051] which describes receiving a request for service from an autonomous vehicle; and pg. 9, [0061] which describes how the ride request may indicate one or more criteria about the service request, including pickup location, a drop-off location, a number of passengers, a preference for autonomous versus non-autonomous vehicles). Examiner further submits that use of such a means (the criteria including a trade-in vehicle) in lieu of those used in the references (other vehicle criteria as described above) solves no stated problem and would be an obvious matter of design choice within the skill of the art.  In re Launder, 42 CCPA 886, 222 F.2d 371, 105 USPQ 446 (1955); Flour City Architectural 
As per claim 14, it refers to the system of claim 12 used for performing the above steps.  It recites limitations already addressed by claim 4 above, and is therefore rejected under the same art and rationale.

As per claim 5, Matthiesen in view of Poddar in further view of Weigert discloses all the elements of claim 1, and Matthiesen further teaches wherein the one or more data criteria includes a vehicle feature (pg. 4, [0035] which describes how the autonomous vehicle monitor may request vehicle status information from each autonomous computing device, where the monitor can determine whether the autonomous vehicles can be made available for additional rides or needs to be sent in for maintenance, according to status thresholds and/or status rules and where status thresholds can be defined for various metrics collected by vehicle status monitor including at least driving time, number of rides, miles of rides, etc.; pg. 6, [0044-0045] which describes how during the autonomous ride, sensors may be measuring travel time, distance, traffic information, etc. and may upload the data to the autonomous ride matching system where it may be stored and analyzed; and pg. 8, [0051-0052] which describes how the request for service may be made in response to a pre-scan conducted by the vehicle after a ride has been completed which includes a service check performed by the vehicle automatically or by a user in the vehicle, where once the check is complete, the vehicle may enter a specific state for vehicle service or return 
As per claim 15, it refers to the system of claim 11 used for performing the above steps.  It recites limitations already addressed by claim 5 above, and is therefore rejected under the same art and rationale.

As per claim 6, Matthiesen in view of Poddar in further view of Weigert discloses all the elements of claim 5, and Matthiesen further teaches wherein the one or more data criteria additionally includes a trip type, a geography of travel, or a time of day of travel (pg. 4, [0035] which describes how the autonomous vehicle monitor may request vehicle status information from each autonomous computing device, where the monitor can determine whether the autonomous vehicles can be made available for additional rides or needs to be sent in for maintenance, according to status thresholds and/or status rules and where status thresholds can be defined for various metrics collected by vehicle status monitor including at least driving time, number of rides, miles of rides, etc.; pg. 6, [0044-0045] which describes how during the autonomous ride, sensors may be measuring travel time, distance, traffic information, etc. and may upload the data to the autonomous ride matching system where it may be stored and analyzed; and pg. 8, [0051-0052] which describes how the request for service may be made in response to a pre-scan conducted by the vehicle after a ride has been completed which 
As per claim 16, it refers to the system of claim 15 used for performing the above steps.  It recites limitations already addressed by claim 6 above, and is therefore rejected under the same art and rationale.

As per claim 7, Matthiesen in view of Poddar in further view of Weigert discloses all the elements of claim 1, and Matthiesen further teaches wherein the vehicle metrics include automatically recorded metrics from the one of the one or more suggested vehicles and manually recorded metrics from the vehicle requestor (pg. 8, [0051-0052] which describes how the request for service may be made in response to a pre-scan conducted by the vehicle after a ride has been completed which includes a service check performed by the vehicle automatically or by a user in the vehicle, where once the check is complete, the vehicle may enter a specific state for vehicle service or return to the dispatchable pool, where the service check may include checking a fuel level at the end of each ride and returning a value of the number of miles remaining before it requires a charge/refueling).
claim 17, it refers to the system of claim 11 used for performing the above steps.  It recites limitations already addressed by claim 7 above, and is therefore rejected under the same art and rationale.

As per claim 10, Matthiesen in view of Poddar in further view of Weigert discloses all the elements of claim 1, and Poddar further teaches of providing travel related content by predicting travel intent, specifically including wherein the providing the vehicle metrics includes combining the vehicle metrics from two or more of the one of the one or more suggested vehicles respectively suggested to two or more of the vehicle requestors (abstract which describes using machine learning models to provide travel related content to users, such as adding a rental car; and pg. 5, [0046] which describes how the machine learning engine uses machine learning techniques to train one or more models for providing travel related content that is appropriate for the user; and pg. 5, [0048-0049] which describes how the machine learning engine trains the models using feature vectors and a training label, where the feature vectors can be derived from information about trips taken by a population of users of the online system and where the training label indicates information that the machine learning model is trained to predict, such as whether a user went on a trip, booked a flight to or lodging at a particular geographical location, modified the trip’s itinerary, etc.; and pg. 8, [0069-0070] describes the feature vector and training label to indicate that certain similar users rent a car when traveling, where the machine learning engine provides the feature vector as input to the machine learning model which then selects the particular related content item accordingly; where based on the learning 
Matthiesen teaches of dynamic autonomous vehicle matching optimization. Poddar teaches of providing travel related content by predicting travel intent, specifically including the use of machine learning models. Both references are drawn to matching users and resources (e.g. vehicles). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Matthiesen to include the machine learning models as taught by Poddar for the purpose of providing content items (resources) that are of interest to users. By doing so, one would reasonably expect the overall appeal of the invention to improve in efficiency of matching, minimizing resource waste, and providing a better user experience (Poddar, pg. 1, [0003]).
As per claim 20, it refers to the system of claim 11 used for performing the above steps.  It recites limitations already addressed by claim 10 above, and is therefore rejected under the same art and rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY Y YOUNG whose telephone number is (571)270-5294.  The examiner can normally be reached on Tuesdays and Wednesdays, 8:30-4:30p, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASHLEY Y YOUNG/Examiner, Art Unit 3683                                                                                                                                                                                                        

/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683